                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Alex L. Fugazzi, Esq.
                                                           Nevada Bar No. 9022
                                                       3   Tanya N. Lewis, Esq.
                                                           Nevada Bar No. 8855
                                                       4   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       5   Las Vegas, NV 89169
                                                           Telephone: (702) 784-5200
                                                       6   Facsimile: (702) 784-5252
                                                           Email: asorenson@swlaw.com
                                                       7   Email: afugazzi@swlaw.com
                                                           Email: tlewis@swlaw.com
                                                       8
                                                           Attorneys for Defendant
                                                       9   WELLS FARGO BANK, N.A.
                                                      10                              UNITED STATES DISTRICT COURT
                                                      11                                    DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           LN MANAGEMENT LLC SERIES 5204
Snell & Wilmer




                                                      13   PAINTED SANDS,                                  Case No.: 2:13-cv-01200-LDG-PAL
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14                Plaintiff,
                               L.L.P.




                                                      15   vs.
                                                                                                           NOTICE OF SETTLEMENT
                                                      16   WELLS FARGO BANK, N.A.; QUIXOTE
                                                           VENTURES OPPORTUNITY FUND, LLC, a
                                                      17   Nevada limited liability company; and DOES 1
                                                           through 10, inclusive,
                                                      18
                                                                        Defendants.
                                                      19

                                                      20   WELLS FARGO BANK, N.A.
                                                      21                Counter Claim Plaintiff,
                                                      22   vs.
                                                      23   LN MANAGEMENT LLC SERIES 5204
                                                           PAINTED SANDS, a Nevada limited liability
                                                      24   company; NEVADA ASSOCIATION
                                                           SERVICES, a Nevada limited liability company;
                                                      25   PAINTED DESERT COMMUNITY
                                                           ASSOCIATION, a Nevada non-profit
                                                      26   cooperative corporation, JOHN DOES 1-20;
                                                      27                Counter Claim Defendants
                                                      28
                                                       1           Plaintiff/Counterclaim Defendant LN Management LLC Series 5204 Painted Sands (“LN
                                                       2   Management”) and Defendant/Counterclaim Plaintiff Wells Fargo Bank, N.A. (“Wells Fargo”)
                                                       3
                                                           have reached an agreement in principle to resolve their mutual claims in the above-captioned
                                                       4
                                                           matter. Further, the parties anticipate filing documents dismissing this case within sixty (60)
                                                       5
                                                           days.
                                                       6

                                                       7           Accordingly, Wells Fargo requests that the Court set a deadline 60 days from today for

                                                       8   filing the stipulation and order to dismiss, or a joint status report regarding settlement

                                                       9
                                                           Dated this 5th day of June, 2019.
                                                      10

                                                      11                                                       SNELL & WILMER L.L.P.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                               /s/ Tanya N. Lewis
Snell & Wilmer




                                                      13                                                       Amy F. Sorenson, Esq.
                    Las Vegas, Nevada 89169




                                                                                                               Nevada Bar No. 12495
                         LAW OFFICES

                          702.784.5200




                                                      14                                                       Alex L. Fugazzi, Esq.
                               L.L.P.




                                                                                                               Nevada Bar No. 9022
                                                      15                                                       Tanya N. Lewis, Esq.
                                                                                                               Nevada Bar No. 8855
                                                      16                                                       3883 Howard Hughes Parkway, Suite 1100
                                                                                                               Las Vegas, NV 89169
                                                      17

                                                      18                                                       Attorneys for Defendant/Counterclaim Plaintiff
                                                                                                               Wells Fargo Bank, N.A
                                                      19

                                                      20
                                                               IT IS ORDERED that the settling parties shall have until August 5, 2019, to either
                                                      21   file a stipulation to dismiss with prejudice, or a joint status report advising the court
                                                           when the stipulation to dismiss will be filed.
                                                      22
                                                               Dated: June 6, 2019
                                                      23
                                                                                                                          __________________________
                                                      24                                                                  Brenda Weksler
                                                                                                                          United States Magistrate Judge
                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -2-
                                                           Case 2:13-cv-01200-LDG-BNW Document 83 Filed 06/05/19 Page 3 of 3



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2
                                                                    I hereby certify that on this date, I electronically filed the foregoing with the Clerk of
                                                       3
                                                           Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.
                                                       4
                                                           Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
                                                       5
                                                                    DATED: June 5, 2019
                                                       6

                                                       7                                                 /s/ Susan Ballif
                                                                                                         An Employee of SNELL & WILMER L.L.P.
                                                       8

                                                       9   4844-2145-9096

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -3-
